Name: Council Regulation (EEC) No 42/81 of 1 January 1981 authorizing the Hellenic Republic to include national subdivisions for certain agricultural products within the Common Customs Tariff nomenclature
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|31981R0042Council Regulation (EEC) No 42/81 of 1 January 1981 authorizing the Hellenic Republic to include national subdivisions for certain agricultural products within the Common Customs Tariff nomenclature Official Journal L 003 , 01/01/1981 P. 0014 - 0014 Spanish special edition: Chapter 03 Volume 20 P. 0169 Portuguese special edition Chapter 03 Volume 20 P. 0169 COUNCIL REGULATION (EEC) No 42/81 of 1 January 1981 authorizing the Hellenic Republic to include national subdivisions for certain agricultural products within the Common Customs Tariff nomenclature THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular the second subparagraph of Article 65 (3) thereof, Having regard to the proposal from the Commission, Whereas pursuant to the first subparagraph of Article 65 (3) of the Act of Accession, Greece is to apply the Common Customs Tariff nomenclature as from 1 January 1981 in respect of products falling within Annex II of the Treaty ; whereas, however, under the second subparagraph of Article 65 (3) Greece may be authorized to include existing national subdivisions within the Common Customs Tariff nomenclature in order to carry out progressive moves towards alignment with the Common Customs Tariff or the elimination of duties in the Community to the extent that no difficulties arise in the application of the Community rules; Whereas for products subject to customs duties such an authorization does not create any difficulties and is justified where products falling within one subheading of the Common Customs Tariff are subject to different rates of duty ; whereas Greece should be authorized to include, in respect of the abovementioned products, national subdivisions within the Common Customs Tariff nomenclature, HAS ADOPTED THIS REGULATION: Article 1 In respect of products falling within Annex II of the Treaty and for which Community rules entail the application of customs duties on imports from third countries, the Hellenic Republic shall be authorized to include within the Common Customs Tariff nomenclature any national subdivisions which are indispensable for carrying out the progressive moves towards alignment with the Tariff or the elimination of duties in the Community under the conditions laid down in the Act of Accession. Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 January 1981. For the Council The President D.F. VAN DER MEI